Citation Nr: 0719483	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  04-14 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for diabetes mellitus as a result of exposure to 
herbicides.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a respiratory condition, to include bronchitis 
and pneumonia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which confirmed a previous 
denial for service connection for diabetes mellitus.  The 
same decision also determined that new and material evidence 
had not been submitted sufficient to reopen a claim of 
entitlement to service connection for bronchitis with 
pneumonia.  

Service connection for diabetes mellitus due to herbicide 
exposure was denied by a December 2002 rating decision which 
was not appealed.  The issues have been recharacterized as 
they appear on the cover page of the instant decision.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, No. 04-491 
(U.S. Vet. App. August 16, 2006), that reversed a decision of 
the Board which denied service connection for disabilities 
claimed as a result of exposure to herbicides.  VA disagrees 
with the Court's decision in Haas and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of VA imposed a stay at the Board on the 
adjudication of claims affected by Haas.  

The specific claims affected by the stay include those 
involving claims based on herbicide exposure in which the 
only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  Once a final decision is reached on appeal in the 
Haas case, the adjudication of any cases that have been 
stayed will be resumed.  Thus, whether new and material 
evidence has been submitted sufficient to reopen a claim of 
entitlement to service connection for diabetes mellitus as a 
result of exposure to herbicides is stayed pending a decision 
in the Haas case.
The issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a respiratory condition, to include bronchitis 
and pneumonia, is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.

REMAND

A preliminary review of the record discloses that additional 
development is necessary prior adjudication on the merits of 
the veteran's claim.  

During the pendency of this appeal, the Court issued a 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought (i.e. service connection).  In 
that regard, the Court noted that VA's obligation to provide 
a claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  The Court further stated that the 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.

In the instant case, the veteran filed his claim to reopen in 
April 2003.  Thereafter, the RO sent the veteran a letter in 
May 2003 simply informing him to submit medical evidence that 
showed a diagnosis of respiratory problems and the earliest 
symptoms that resulted from exposure to herbicides.  First, 
the veteran's respiratory claim is not based on herbicide 
exposure.  Second, while the letter indicated that an 
enclosure advising "what the evidence must show" was 
attached to the May 2003 letter, such attachment was not 
included in the record and it is unknown whether it informed 
the veteran of what constituted new and material evidence to 
reopen his previously denied claim.  Specifically, this 
letter did not inform the veteran that his claim had been 
previously denied on the basis that there was no evidence of 
a chronic respiratory condition, to include bronchitis with 
pneumonia, due to military service.  Thus, the letter did not 
fully comply with the newly specified criteria as noted in 
Kent, supra (i.e. the type of evidence which would be new and 
material based on the reasons for the prior denial). 

The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide the veteran notice of a key 
element of the evidence necessary to substantiate his claims 
to reopen.  Id. at 10.  Without such notice, the veteran is 
deprived of an opportunity to participate in the adjudication 
process because he did not know what evidence was needed to 
reopen his claim.  Id.  Thus, remand is required.

Moreover, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was not provided with 
notice of what type of information and evidence was necessary 
to establish a disability rating or effective date for the 
disabilities on appeal.  Thus, on remand the RO should also 
provide corrective notice in accordance with Dingess.  
        
Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the veteran's 
claims file, and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103 and 
5103A (West 2002 & Supp. 2006) are fully 
complied with and satisfied with respect 
to whether new and material evidence has 
been submitted sufficient to reopen the 
veteran's previously denied claims.  The 
notice should also address what evidence 
would be necessary to substantiate that 
element or elements required to establish 
service connection that were found 
insufficient in the previous denials, as 
outline by the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In 
addition, the letter should advise that a 
disability rating and effective date will 
be assigned if service connection is 
granted, as well as the information and 
evidence necessary to substantiate such, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  If additional evidence is received, 
the RO should again review the record.  
If the benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



